The plaintiff in error was convicted in the county court of Coal county of the crime of unlawfully having possession of intoxicating liquors, and was on the 7th day of April, 1909, sentenced to be confined in the county jail for a term of four months and to pay a fine of $400, and in default in the payment of the fine and costs to be confined at hard labor until such fine and costs are satisfied, from which judgment he appealed by filing in this court on June 17, 1909, his petition in error, with case-made attached. On behalf of the state there has been filed a motion to dismiss the appeal for failure to give security for costs in this court. No security for costs having been given, and no response made to said motion, it appears that said appeal has been abandoned. The motion to dismiss will therefore be sustained. It is therefore ordered that said appeal be and the same is hereby dismissed, and the cause remanded to the county court of Coal county, with direction to enforce the judgment and sentence. *Page 13